     Case 3:20-cv-00649-DMS-DEB Document 38 Filed 03/25/21 PageID.765 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SCOTT KUHNE, individually and on                    Case No.: 20-cv-649-DMS-DEB
      behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER RE: ORAL ARGUMENT
13
      v.
14
      GOSSAMER BIO, INC., et al.,
15
                                      Defendants.
16
17
18          Defendants’ motion to dismiss is currently scheduled for hearing on April 2, 2021.
19   The Court finds this matter suitable for decision without oral argument pursuant to Civil
20   Local Rule 7.1(d)(1). Accordingly, the April 2, 2021 hearing is vacated.
21          IT IS SO ORDERED.
22
23   Dated: March 25, 2021
24
                                                  Hon. Dana M. Sabraw, Chief Judge
25
                                                  Un~ted States District Court
26
27
28

                                                      1
                                                                                20-cv-649-DMS-DEB
